Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 02/04/2021 have been entered and considered, Claims 1, 4, 9-10, 19-20, 23 are amended. Claims 7-8, 11-12, 15-18, 21-22 are cancelled. Claims 24-30 are new.

Response to Arguments
Applicant’s arguments filed on 02/04/2021 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 13-14, 19, 24-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mallinson (US20160187974) in view of Gribetz et al (US20140184496) further in view of Wang et al (WO2018129051).

Regarding Claim 1. Mallinson teaches A method comprising:
receiving data from a sensor of a hybrid reality (HR) system worn or carried by a first individual (Mallinson, abstract, the invention describes a method for determining positions of fingers of a user. The method includes transmitting a power signal from a head mounted display (HMD) to provide power to a plurality of light emitters. The light emitters emit light in a sequence upon receiving the power signal. The method includes using the light emitted by the light emitters to determine a plurality of positions of the light emitters. The positions are used to play a game using the HMD. 
[0106-0107] The user 101 is wearing a head mounted display (HMD) 102 on his/her head. The HMD 102 displays a computer-generated image (CGI), e.g., a virtual image, etc. In various embodiments, the HMD 102 displays a real-world image of the real world in front of the user 102 and the real-world image is superimposed on the CGI. A composite image that is generated based on the superimposition is an augmented reality image.
Although Mallinson didn’t explicitly teach hybrid reality system, the invention did describes using HMD and user gesture recognition and processing. Therefore, it is obvious to a person with ordinary skill in the art to use the claimed invention in a hybrid reality system, so as to provide a more accurate and intuitive game system (Mallinson [0002-0003]));

Mallinson fails to explicitly teach, however, Gribetz teaches detecting at least one physical target in the sensor data, a situation of the at least one physical target positioned by a second individual different than the first individual to provide information to the HR system through the sensor; (Gribetz, abstract, the invention describes a sensing and display apparatus which is implemented as an extramissive spatial imaging digital eye glass. The display apparatus comprises a first phenomenon interface configured to operatively interface with a first augmediated-reality space, and a second phenomenon interface configured to operatively interface with a second augmediated-reality space.
[0341] FIG. 1A depicts a schematic example of a sensing and display apparatus 1300.
[0342] In accordance with FIG. 1A, the sensing and display apparatus 1300 includes (and is not limited to) an interface assembly 902. In one implementation, the interface assembly 902 is configured to interface with sensor signals 904 representing
sensory phenomena received from and/or detected in a first augmediated-reality space 1000. The sensor signals 904 may also, in one implementation, represent sensory phenomena received from and/or detected in one or more additional spaces, such as a second augmediated-reality space 1002.
[0359], by adding and/or using computer-vision devices and/or object-recognition
devices, the information about the surrounding real world of the user or users becomes interactive and may be manipulated digitally by the processing apparatus 908 of the sensing and display apparatus 1300.
[0429] In accordance with an option, the sensing and display apparatus 1300 may be configured to operate in a multiplexed manner, and/or may be configured to execute multiplexing. The multiplexing may be effectuated by collaborative sensing. The

[0557-0558] FIG.1G depicts an example of interacting with shared objects along an abakographic trajectory in one embodiment using the sensory and display apparatus 1300 of FIG. 1E. The manifold may be real or virtual.
[0858] The surfaces of the object 600 may, in one implementation, be annotated with markers, patterns, and/or three-dimensional geometric patterns, or their naturally occurring vertices, comers, edges, or surfaces may be distinguishable by dirt, scuff marks, irregularities, textures, and/or the like.
[0859] Users experience and/or interact with the first augmediated-reality space 1000 (e.g., with any virtual objects and physical objects in the first augmediated-reality space 1000) of FIG. 1B through their respective instances of the sensing and display apparatus 1300, using interactive gestures while touching one or more real physical objects such as the object 600.
[0860-0861] The digital eye glass 180, the digital eye glass 190, and the digital eye glass 196 allow multiple users to interact with these three-dimensional physical instances of the object 600 (located in the first augmediated-reality space 1000 of FIG.1B), such as a polyhedral object, an object having a flat surface, an object having a recognizable surface texture 602, an image icon 603, a feature recognizable with three-dimensional structures (e.g., comers, vertices, edges), and/or surfaces 601, in the first augmediated-reality space 1000 of FIG.1B through the sensing and display apparatus 1300. The program 907 of FIG. 1B may be configured, in one embodiment, to execute the programmed instructions configured for recognition of human gestures made in the first augmediated reality space 1000 of FIG. 1B.
Therefore, in the augmented reality system, multiple user’s gesture interacting with a real physical object can be sensed by individual digital eye glass and/or central display device.)
Mallinson and Gribetz are analogous art because they both teach tracking user/object position and display related virtual image using HMD. Gribetz further teaches user gesture to real objects and position tracking in a collaborative environment. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the user gesture recognition method (taught in Mallinson), to further use it in a collaborative environment (taught in Gribetz), so as to provide view cue/guidance feedback for users in a collaborative game environment (Gribetz, Fig 1E-1G). 

The combination of Mallinson and Gribetz further teaches ascertaining a first situation of the at least one physical target in 3D space at a first time (Mallinson, [0196] FIG. 10C is a timing diagram to illustrate sequential emission of light by the light sources LE1 thru LE10. Upon receiving the power signal 611 (FIG.10A-1), the light source LE1 emits light. The light source LE1 stops emission of light after emitting light for the time period t1. Then, after the time period t1, upon receiving the power signal 
Therefore, the wearable device WD1-10 are tracked at different time period respectively. The situation is the current gesture the user’s hand is posing.);
determining a target configuration based on the first situation of the at least one physical target (Mallinson, [0215] FIG. 12 is a diagram of an embodiment of a system 1201 that includes a signal detector 1200 and the game console 108 for determining a position of the wearable devices WD1 thru WD10 based on light emitted by light emitters within the wearable devices WD1 thru WD10. The signal detector 1200 includes inertial sensors 1209.
[0224] It should be noted that in some embodiments in which the light source LE1 (light source on WD1, further see Fig 2B) is occluded from the optical sensor 104, a position of the occluded light source from the frame of reference FR1 is determined by the position determination module 1204 based on a previously determined position of the occluded light source from the frame of reference FR1 and a prediction of movement of the occluded light source. The previously determined position is determined during a time the light source LE1 is not occluded. To further illustrate, a velocity is calculated as a difference between the second position and the first position and the amount of time. the position determination module 1204 accesses a trajectory of movement of the finger and/or joints of an arm of the user 101 from multiple trajectories of the finger and/or the joints stored in the memory device 1202, and
determines a position of the occluded light source based on the trajectory. In this illustration, the trajectories are precalculated with respect to the frame of reference FR1.
;

The combination of Mallinson and Gribetz fails to explicitly teach, however, Wang teaches establishing a type of the second individual based on the sensor data; (Wang, abstract, the invention describes an article which is a selected one of a set of articles. Each article of the set includes a fabric and is associated with a unique identification code. The selected article has a pattern distributed over at least 10% of an exposed surface of the selected article. The pattern encodes the identification code associated with the selected article, wherein the pattern is configured to be read and decoded by a mobile computing device in a manner wherein the selected article is contextually recognizable. A two dimensional plaid pattern may be used to carry the identification code, which can be decoded according to described methods.
[0012] In another embodiment, the invention provides a server-based method for
identifying a specific article of fabric in a social context, the method includes computer
processes which include: receiving at a server system a request message, from a first instance of a fabric identification application executing on a mobile computing device of a regarding individual who has caused the mobile computing device to capture an image in which at least a part of the specific article appears, the request message containing identity data corresponding to a pattern on the article, the pattern encoding a unique identification code associated with the specific article and the pattern configured to render the article contextually recognizable, processing by the server system the identity data, in relation to a database system storing identification codes for a set of articles in relation to corresponding user information, to identify a specific user associated with the specific article of fabric;
[00148] In another exemplary embodiment, encoded apparel can be used for
collision prevention. A vehicle equipped with a scanner may be able to detect the presence of a pedestrian having encoded apparel before the driver is able to see the pedestrian.
[00151] In an exemplary embodiment, military apparel can be encoded. For
example, clothing with a camouflage pattern may be encoded such that a soldier wearing such clothing can be scanned in the field. A scanner used in the field can be configured to detect "friend v. foe" status, identity, or other information about the soldier.). 
Mallinson, Gribetz and Wang are analogous art because they all teach tracking user/object position using attached marker. The combination of Mallinson and Gribetz further teaches displaying related virtual image using HMD. Wang further teaches scanning the encoded pattern on the attire on a user. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the user gesture recognition method (taught in Mallinson and Gribetz), to further use the encoded pattern on user attire (taught in Wang), so as to allow users/players to identify each other in a context of social networking environment (Wang, [0003]). 

The combination of Mallinson, Gribetz and Wang further teaches deciding, by the HR system, on an action based on the target configuration (Mallinson, [0279] and the type of the second individual (Wang, [00148] In another exemplary embodiment, encoded apparel can be used for
collision prevention. A vehicle equipped with a scanner may be able to detect the presence of a pedestrian having encoded apparel before the driver is able to see the pedestrian.); and performing the action the HR system worn or carried by the first individual (Mallinson, [0277] When the user 101 performs a pressing action by lowering a thumb of his/her right hand and a ring finger of the right hand compared to remaining fingers of the right hand, a similar pressing action is performed within the game 1702.
[0278] FIG. 17C is a diagram of an embodiment of a tennis game that is being played by the user 101 while the tennis game 1720 is being displayed on the one or more display screens 118 (FIG. 1). The tennis game 1720 includes a tennis image 1722 that is rendered on the one or more display screens 118 of the HMD 102. The user 101 performs a forearm action for his/her right hand to go over his/her left shoulder. When the user 101 performs the forearm action, positions of the wearable devices 1602A, 1602B, 1604A, and 1604B are determined by the position determination module 1204
(FIG. 12). The CPU 112 (FIG. 1) of the HMD 102 generates the tennis image 1722 in which a virtual user 1724 hits a virtual tennis ball 1726 by a performing virtual forearm
action.
[0338, 0343] FIG. 24 illustrates an embodiment of an Information Service Provider (INSP) architecture. INSPs 2402 delivers a multitude of information services to users 2404-1, 2404-2, 2404-3, and 2404-4 geographically dispersed and connected via a computer network 2406. Further, the INSP 2402 includes a game processing server 
[0106-0107] The user 101 is wearing a head mounted display (HMD) 102 on his/her head. The HMD 102 displays a computer-generated image (CGI), e.g., a virtual image, etc. In various embodiments, the HMD 102 displays a real-world image of the real world in front of the user 102 and the real-world image is superimposed on the CGI. A composite image that is generated based on the superimposition is an augmented reality image.
Therefore, in a multiplayer game system, one player’s action will be applied to the game system which is shared by other players. For example, in a multi-player tennis game, one player strike the ball, the ball will fly towards the side of the other player. This player is different than the player who strike the ball.).

Regarding Claim 2. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, the HR system comprising a head-mounted display (Mallinson, [0106-0107] The user 101 is wearing a head mounted display (HMD) 102 on his/her head.).

Regarding Claim 3. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, wherein a first physical target of the at least one physical target is positioned on a body part of the second individual (Mallinson, [0103-0104] FIG. 1 is diagram of an embodiment of a system 100 for illustrating use of 
Gribetz, [0858] The surfaces of the object 600 may, in one implementation, be annotated with markers, patterns, and/or three-dimensional geometric patterns, or their naturally occurring vertices, comers, edges, or surfaces may be distinguishable by dirt, scuff marks, irregularities, textures, and/or the like.).

Regarding Claim 5. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, the at least one physical target comprising a first physical target positioned on a first hand of the second individual and a second physical target positioned on a second hand of the second individual, a head of the second individual, or a torso of the second individual (Mallinson, [0215] FIG. 12 is a diagram of an embodiment of a system 1201 that includes a signal detector 1200 and the game console 108 for determining a position of the wearable devices WD1 thru WD10 based on light emitted by light emitters within the wearable devices WD1 thru WD10. The signal detector 1200 includes inertial sensors 1209. 
[0255] FIG. 16 is a diagram of an embodiment of a system 1600 indicating that wearable devices are worn on other body parts of the user 101. For example, a wearable device 1602A is worn on a wrist on the right hand of the user 101 and another
wearable device 1602B is worn on a wrist on the left hand of the user 101.
[0279] FIGS. 17D thru 17I illustrate various gestures performed by the user 101 while wearing the wearable devices WD1 thru WD10. 

(FIG. 12). The CPU 112 (FIG. 1) of the HMD 102 generates the tennis image 1722 in which a virtual user 1724 hits a virtual tennis ball 1726 by a performing virtual forearm
action.).

Regarding Claim 13. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, the action comprising displaying a virtual image associated with the at least one physical target on a display of the HR system (Gribetz, [0881] More specifically, FIG. 7 illustrates an example of collaborative spatial imaging and gesture-based interfacing with virtual or physical objects using the sensing and display apparatus 1300 of FIG. 1E. There is depicted an example of the digital eye glass 180 used with a virtual bubbles metaphor, in one implementation, in which a virtual object or a real object 700 is touched by a hand 710 of a user of the bubble
metaphor. A bubble is, in the illustrated example, a symbol of an icon, in which the icon
appears as a bubble, and behaves like a bubble (to some extent) to the user via the user interface 800 of FIG. 8A. The program 907 may be configured, in one implementations, to include a bubble-metaphor generator 420 (depicted in one example .

Regarding Claim 14. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, further comprising:
ascertaining a second situation of the at least one physical target in 3D space at a second time;
determining the target configuration based on both the first situation of the at least one physical target and the second situation of the at least one physical target (Mallinson, [0287] FIG. 18A is a diagram of an embodiment of various positions of hands of the user 101 to illustrate a change in a sampling rate or a change in a frequency, e.g., rate, etc., of emission of light by the light sources LE1 thru LE10 (FIG.1) based on positions of wearable devices WD1 thru WD10 worn by the user 101. In a mode 1, it is determined by a hand position determination module (HPDM) that one or more of the wearable devices WD1 thru WD5 that are worn on the left hand of the user 101 are within a pre-determined position from one or more of the wearable devices WD6 thru WD10 that are worn on the right hand of the user 101. Subsequently, the 
[0288] In a mode 2, the HPDM determines that one or more of the wearable devices WD1 thru WD5 are not within the pre-determined position from one or more of the wearable devices WD6 thru WD10. Subsequently the HPDM instructs the sampler 904 via the communication devices 114 and 116 to increase a rate of sampling digital data that is output by the A-to-D converter 906. The mode 1 is repeated by the user 101 after the mode 2 and a sampling rate of the sampler 904 is increased in a manner described above.).

	Claim 19 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 19 further requires:
a tangible medium (Mallinson, [0119], in various embodiments, game data is stored in an HMD memory device 122 of the HMD 102. Game data is accessed by the CPU 112 from the HMD memory device 122 for display of a game on the one or more display screens 118.).
	
Regarding Claim 24. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, wherein the type of the second individual is a soldier, a civilian, or a first responder (Wang, [00151] In an exemplary embodiment, military apparel can be encoded. For example, clothing with a camouflage pattern may be encoded such that a soldier wearing such clothing can be scanned in the field. A .

Regarding Claim 25. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, further comprising:
recognizing at least one article of clothing worn by the second individual, an image of the at least one article of clothing included in the sensor data (Wang, [0012] In another embodiment, the invention provides a server-based method for
identifying a specific article of fabric in a social context, the method includes computer
processes which include: receiving at a server system a request message, from a first instance of a fabric identification application executing on a mobile computing device of a regarding individual who has caused the mobile computing device to capture an image in which at least a part of the specific article appears, the request message containing identity data corresponding to a pattern on the article, the pattern encoding a unique identification code associated with the specific article and the pattern configured to render the article contextually recognizable, processing by the server system the identity data, in relation to a database system storing identification codes for a set of articles in relation to corresponding user information, to identify a specific user associated with the specific article of fabric;);
establishing the type of the second individual based on the at least one article of clothing recognized (Wang, [00148] In another exemplary embodiment, encoded apparel can be used for collision prevention. A vehicle equipped with a 
[00151] In an exemplary embodiment, military apparel can be encoded. For example, clothing with a camouflage pattern may be encoded such that a soldier wearing such clothing can be scanned in the field. A scanner used in the field can be configured to detect "friend v. foe" status, identity, or other information about the soldier.).

Regarding Claim 26. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, wherein a first physical target of the at least one physical target comprises a body part of the second individual (Wang, [00112] Fig. 3 is a diagram of an exemplary embodiment of a system network 300 including an article of clothing 102, a mobile computing device 106, and a system server 302. The article of clothing 102 is coupled to a first user 304 (in this case, its owner) as will be further described below. A second user 306 ("app user") can use an application, such as a fabric identification application, executing on their mobile computing device 106 to scan the article of clothing 102 and decode its unique identification code. The application, typically connected to the Internet, is connected with a server system 302 ("Central Authority") to retrieve information that the first user 304 has previously determined that he or she wants to share. In some embodiments, the functionalities of the fabric identification application may be packaged as an "add-on" to third-party applications such as Facebook, Instagram, Snapchat, and the like.).


Claim 28 is similar in scope as Claim 26, and thus is rejected under same rationale.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mallinson in view of Gribetz et al, Wang et al further in view of Khamene et al (US20030210812).

Regarding Claim 4. The combination of Mallinson, Gribetz and Wang fails to explicitly teach, however, Khamene teaches The method of claim 1, wherein a second physical target of the at least one target is positioned on an object separate from the second individual (Khamene, abstract, the invention describes an apparatus for pose determination using single camera tracking in a workspace includes a computer programmed for making the pose determination and a tracker camera coupled to the computer for providing a tracking image and for which calibration information is stored. A plurality of marker bodies bears markers adapted for attachment to respective objects to be tracked.
[0030] As used herein, the term "single-camera tracking" defines a system wherein a single tracking camera provides all of the information needed to track a first object, such as an instrument, with a marker arrangement attached thereto, and at least one further object, such as another instrument, such as a patient's body or, in another setting, an industrial object, with a further marker arrangement attached thereto.)
. 

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mallinson in view of Gribetz et al, Wang et al further in view of Sly et al (US20150109193).

Regarding Claim 6. The combination of Mallinson, Gribetz and Wang fails to explicitly teach, however, Sly teaches The method of claim 1, the action comprising sending a confirmation to the second individual that the target configuration was determined by activating a transducer of the HR system that can be sensed by the second individual using the second individual's unaided natural senses, wherein the transducer emits a visible light or an audible sound. (Sly, abstract, the invention describes Embodiments of a system and method for processing and recognizing non-contact types of human input to prevent contamination are generally 
[0028] The recognition algorithms may be used to capture a particular sequence or segment of data from the human input. The specific data is then determined from the human input (operation 250). Gesture recognition may be used to correlate a gesture such as a user's arm being held at a certain position for a period of time into a confirmation or selection of an input choice being provided by a computing system.
It is common for system to give feedback to user when user made a selection of an input choice, such as a menu list. Usually the selected item will be highlighted, which is a response to confirm the selection is made.
Also in Gribetz, [0348], in one implementation, effector signals and/or other computer-generated sensory phenomena may include redeye reduction flash capabilities, wherein a flash is preceded by a series of low-power flashes to trigger contraction of the pupil. In another example, in one implementation, effector signals and/or other computer-generated sensory phenomena may include a flash, strobe, and/or the like for alerting, warning, blinding, disabling, disorienting, and/or the like.).
Mallinson, Gribetz, Wang and Sly are analogous art because they all teach tracking user gesture as an input to the system. Sly further teaches confirming the gesture using pause for a period time. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the user gesture recognition method (taught in Mallinson, Gribetz and Wang), to further use a confirmation method such as hold the gesture for a certain period of time (taught in Sly), so as to more accurately recognize user’s input gesture .  

Claims 9-10, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mallinson in view of Gribetz et al, Wang et al further in view of Pettersson et al (US20180053130).

Regarding Claim 9. The combination of Mallinson, Gribetz and Wang further teaches The method of claim 1, said deciding on the action comprising selecting a particular action from a set of predetermined actions based on the target configuration (Mallinson, [0279] FIGS. 17D thru 17I illustrate various gestures performed by the user 101 while wearing the wearable devices WD1 thru WD10.  
[0320], the game controller 2202 is a controller designed to be used with two hands of the user 101, and game controller 2203 is a single-hand controller with an attachment. The HMD 2205 is designed to fit on top of a head and/or in front of eyes of the user 101. Gestures and movements by the user 101 of the game controller 2202 and 2203 and of the HMD 2205 are translated as inputs to a game in addition to or instead of conventional button or joystick commands.).

The combination of Mallinson, Gribetz and Wang fails to explicitly teach, however, Pettersson teaches based on… and the type of the second individual (Pettersson, abstract, the invention describes a construction site management system 
net model from the gross model based at least in part on a work package, the work package being assigned from the server to the mobile device and comprising references to locations within the gross model, wherein the mobile device is configured to retrieve the net model from the server and provide the net model on a screen as a graphical user interface (GUI).
[0020] Herein, the competence level of a user is automatically tracked by the system with means of several collected information. The competence level is maintained on the server, which means it may be updated in real-time and fetched at any time for data processing. The system is then able to "learn" (autonomously find correlations, rules, etc.) what the current competence level (both long term and short
term) of an individual user is and how to best response to the users is which situation.
[0022] With the "learnt" skill levels, the construction site system can adapt the detail or amount of the instructions. For example, a relatively inexperienced user will get a more detailed work order or instruction plan with more and/or more detailed instructions.).
Mallinson and Pettersson both teach method of interactive communication between users and system. The combination of Mallinson, Gribetz and Wang further teaches tracking user/object position using attached marker and detecting specific user group. Pettersson further teaches giving user response based on the skill level of the user. Therefore, it would have been obvious to a person with ordinary skill in the art 

Regarding Claim 10. The combination of Mallinson, Gribetz, Wang and Pettersson further teaches The method of claim 1, further comprising: determining a message to deliver to the first individual as the action, the message based on the target configuration and the type of the second individual; and delivering the message to the first individual using the HR system (Gribetz, [0557-0558] FIG.1G depicts an example of interacting with shared objects along an abakographic trajectory in one embodiment using the sensory and display apparatus 1300 of FIG. 1E. The manifold may be real or virtual.
[0859] Users experience and/or interact with the first augmediated-reality space 1000 (e.g., with any virtual objects and physical objects in the first augmediated-reality space 1000) of FIG. 1B through their respective instances of the sensing and display apparatus 1300, using interactive gestures while touching one or more real physical objects such as the object 600.
[0860-0861] The digital eye glass 180, the digital eye glass 190, and the digital eye glass 196 allow multiple users to interact with these three-dimensional physical instances of the object 600 (located in the first augmediated-reality space 1000 of FIG.1B), such as a polyhedral object, an object having a flat surface, an object having a recognizable surface texture 602, an image icon 603, a feature recognizable with three-dimensional structures (e.g., comers, vertices, edges), and/or surfaces 601, in the first augmediated-reality space 1000 of FIG.1B through the sensing and display apparatus 1300. The program 907 of FIG. 1B may be configured, in one embodiment, to execute the programmed instructions configured for recognition of human gestures made in the first augmediated reality space 1000 of FIG. 1B.
[0558] FIG. 1G illustrates an abakographic manifold 180AM (hereafter referred to as the manifold 180AM) in one implementation. The manifold may be real or virtual. 
[0564] Subsequently when user 181U touches the manifold, his instance of the object 180Q begins to glow blue in both his instance of the glass 181DEG and the first user's instance of the glass 180DEG, and also the path between the object 1800 and the object 180Q begins to glow magenta (a surnmational mixture of red and blue).
Therefore, in the augmented reality system, multiple user’s gesture interacting with a real physical object can be sensed by individual digital eye glass and/or central display device. The gesture and the visual cue displayed is a message sent to other user(s) in the same shared environment.
Pettersson, [0022] With the "learnt" skill levels, the construction site system can adapt the detail or amount of the instructions. For example, a relatively inexperienced user will get a more detailed work order or instruction plan with more and/or more detailed instructions.). 

Claim 23 is similar in scope as Claim 10, and thus is rejected under same rationale.

Claim 20, 29-30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mallinson in view of Gribetz et al, Wang et al further in view of Maciocci et al (US20120249741).

Claim 20 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 20 further requires:
A head-mounted display (HMD) comprising: a display; a structure, coupled to the display; and a processor (Mallinson, [0119], in various embodiments, game data is stored in an HMD memory device 122 of the HMD 102. Game data is accessed by the CPU 112 from the HMD memory device 122 for display of a game on the one or more display screens 118.).

The combination of Mallinson, Gribetz and Wang fails to explicitly teach, however, Maciocci teaches detect at least one target in the sensor data, a situation of the at least one target controlled by an individual not wearing the HMD to provide information to the HMD system (Maciocci, abstract, the invention describes a head mounted device provides an immersive virtual or augmented reality experience for viewing data and enabling collaboration among multiple users. Rendering images in a virtual or augmented reality system may include capturing an image and spatial data with a body mounted camera and sensor array, receiving an input indicating a first anchor surface, calculating parameters with respect to the body mounted camera and 
 [0265-0266], A user, without a head mounted device, and using a mobile communication device, may collaborate using the mobile communication device or smartphone with users wearing the head mounted displays. For example, a user may view an output of a virtual object anchored on a physical surface by watching a smartphone display and may communicate via a wireless audio link to the user utilizing a head mounted display.) 
Mallinson, Gribetz, Wang and Maciocci are analogous art because they all teach tracking user/object position and display related virtual image using HMD. Maciocci further teaches user gesture and position tracking in a collaborative environment while one of the users has no HMD. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the user gesture recognition method (taught in Mallinson, Gribetz and Wang), to further use it in a collaborative environment while one of the user has no HMD (taught in Maciocci), so as to provide view cue/guidance in a training or supervising task (Maciocci, [0089]). For example, in a dancing session when it is inconvenient for the teacher to wear an HMD. Because the dance move could be very vigorous involving tumbling, handstand and etc.).

Claim 29 is similar in scope as Claim 25, and thus is rejected under same rationale.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/           Primary Examiner, Art Unit 2611